EXHIBIT 10.1
EXCLUSIVE LICENSE AGREEMENT




THIS EXCLUSIVE LICENSE AGREEMENT dated as of September 14, 2009 (this
“Agreement”), by and between GLOBAL TECHNOLOGIES GROUP, INC. (“Global”) and
ANASAZI CAPITAL CORP. a Florida corporation (“ACP”).


WHEREAS, Global is the owner of an exclusive license for North, South, Central
America, Canada and Russia, the MBS Process (as hereinafter defined), a patented
hazardous heavy metal remediation process;


WHEREAS, ACP wishes to purchase, and Global desires to grant ACP, an exclusive
sub license for the country of Mexico of the MBS Process for remediating
Brownfield and Redevelopment Sites (as hereinafter defined) and may or may not,
in conjunction with associate developers, states, cities or towns develop and
operate such Brownfield and Redevelopment Sites for industrial, commercial,
residential, recreational or other productive uses; and


WHEREAS, ACP desires to have Global provide expertise for all remediation work,
including remediation of heavy metal pollution in soils and other untreated
wastes, in the Brownfield and Redevelopment Sites by the use of the MBS Process,
and Global desires to do so;


NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Global and ACP hereby agree as
follows:


1.   DEFINITIONS


For all purposes of this Agreement, the following terms shall have the meanings
specified below:


“Contaminated Site”:  a site contaminated with hazardous heavy metals and may
also be contaminated with low-level radioactive waste and may be a Superfund
Site.


 “Brownfield”:  any real estate site, which may or may not be, designated by the
local or other governmental authorities as a “Brownfield Site” otherwise
suitable for commercial, residential or other for-profit productive use but
which, due to the presence or suspected presence at such site of heavy metal
contaminants in the soil, is currently either not being utilized at all, or is
being underutilized, for commercial or other productive use.


“Superfund Site”:  any site determined by the U.S. Environmental
Protection Agency to be contaminated to such a degree that it constitutes a
health hazard to the local community and environment, and which has accordingly
been registered on the National Priorities List, which is available for
purchases and development.
 
“Redevelopment Site”:  any project involving the remediation of a Contaminated
Site and the development and operation of such Contaminated Site or industrial,
commercial, residential, recreational or other productive use which are owned by
ACP.
 
-1-

--------------------------------------------------------------------------------

 


 “MBS Patents”:  (i) the U.S. and foreign patents listed on Exhibit A hereto;
(ii) any patents which shall issue on any of the patents listed on Exhibit A
hereto or on any improvements thereof, and any reissues, reexamination, renewals
or extensions thereof; (iii) any divisional, continuation or
continuation-in-part patent which shall be based on the patents described in
Exhibit A; and (iv) patents and patent corresponding to each of the
above-described patents which shall subsequently issue are issued, filed, or to
be filed in any foreign country, any patents which shall subsequently issue
thereof, and any renewals, divisions, reissues, continuations or extensions
thereof. “U.S. Patent Office”: the United States Patent and Trademark Office.


“MBS Process”:  Global’s long term heavy metal soil remediation process, for
which patent have been issued as listed on Exhibit A hereto, to stabilize by the
addition of proprietary non-hazardous reagents to the contaminated materials
under increased moisture conditions in order to convert such contaminated
materials into an insoluble, stable, non-hazardous metal sulfide, together with
any improvement, enhancement or expansion of such long term heavy metal soil
remediation process.


2.  RIGHTS GRANTED BY GLOBAL TO ACP


 
2.1
Global hereby grants ACP and ACP hereby accepts from Global, an exclusive sub
license under the MBS Patents to use the MBS Process for the purpose of
remediating Brownfield and Redevelopment Sites for the country of Mexico.



3.  COMPENSATION FOR RIGHTS GRANTED


 
3.1.
Global shall receive the following compensation from ACP for the rights granted
by Global hereunder:
 



 
(a)
A payment of $1,250,000 U.S. at the closing hereunder to be paid in the form of
a Certified check or other form of compensation that Global deems acceptable and
a minimum annual royalty payment of $150,000 per annum, payable semiannually in
the amount of $75,000, provided that the first payment thereof shall be prorated
for the period through December 31, 2009. In the event of non payment of the
above mentioned royalties, ACP shall have 10 days to cure this default or this
license granted will become null and void. See Section 5.1 (i) below.



 
(b)
All MBS Chemicals must be purchased exclusively from Global unless otherwise
agreed to in writing by Global.



 
(c)
Should ACP purchase and sell or purchase and develop the Brownfield or
Redevelopment property after remediation, Global will receive a 1% royalty of
the sales price. Should ACP, its officers, partners or affiliates participate in
ownership in any way with the development of the property after the sale of the
property Global must receive its 1% royalty of the total development cost.



 
(d)
Global will provide all in-house technical expertise as required for free. ACP
will pay for all out-of-pocket expenses associated with site visits and other
travel such as air fare, hotels, meals and ground transportation.



 
-2-

--------------------------------------------------------------------------------

 
4.  SUBLICENSING


 
4.1
The rights granted to ACP hereunder may not be sublicensed or transferred
without the prior written consent of Global.



5.  REPRESENTATIONS AND WARRANTIES


 
5.1
Global represents and warrants and covenants and agrees that:



 
(a)
It is the sole owner of the exclusive rights granted to it under license to the
MBS Patents and the MBS Process for North, South, Central America and Russia
and  that it has the full and unrestricted right and power to grant the sub
licenses granted herein and that it knows of no prior art or other information
which would invalidate the MBS Patents;



 
(b)
The execution, delivery and performance of this Agreement has been duly
authorized by all necessary corporate action on the part of Global (no consent
of its shareholders or any trustee or holder of any debt or other obligation of
Global being required); such execution, delivery and performance by Global will
not violate any indenture, agreement, contract, commitment, judgment, decree,
order or legal restriction binding upon it or to which it is a party; and this
Agreement has been duly executed and delivered by Global and constitutes the
legal, valid and binding obligation of Global;



 
(c)
It has the exclusive license for the patents listed on Exhibit A to this
Agreement with the governmental authorities specified on such Exhibit A;



 
(d)
Global has not licensed the MBS Process to any other party, and except in
connection with remediation work being performed by or to be performed by Global
in connection with contracted or negotiated remediation projects involving
Global existing on the date hereof, Global has not agreed that any other person
may use the MBS Process;



 
(e)
To the best knowledge of Global, the grant to ACP of the licenses granted herein
does not infringe any rights of any third party; and



 
(f)
There are no claims or actions asserting infringement with respect to the MBS
Patents or the MBS Process pending or, to the best knowledge of Global,
threatened against Global in the territories mentioned in the agreement.



 
(g)
Global will (a) take all actions necessary to prosecute the patent listed in
Exhibit A to issue and (b) diligently seek patent protection under U.S. and
foreign laws for the patenting of the MBS



 
-3-

--------------------------------------------------------------------------------

 
 
(h)
If Global fails to deliver or manufacture the MBS materials needed for the MBS
process, ACP will be granted with the right for the manufacture of these
materials as long as ACP orders chemicals from Global in a timely manner and
meets the accepted payment terms. Should ACP manufacture the MBS chemicals, ACP
must pay Global a Royalty of 25% of costs in recognition of Global’s ownership
and development of the MBS patented process and for Global’s continued need for
know-how relevant to remediation projects. In any event ACP will not sell the
MBS patented chemicals or chemical process to any third party without Global’s
written approval. Such an action would be in violation of this Agreement and of
Global’s patent rights. Global will have the right to audit all cost records of
ACP on a Quarterly basis should ACP manufacture chemicals for the MBS process as
may be allowed in this paragraph.



 
(i)
Except to the extent prohibited by law, either party may, at its option and
without notice, terminate this Agreement, effective immediately, in the event
the other party hereto (i) fails to make a minimum royalty payment hereunder,
(ii) admits in writing its inability to pay its debts, (iii) is adjudicated by a
court of competent jurisdiction as being insolvent or (iv) has a decree entered
against it by a court of competent jurisdiction appointing a receiver,
liquidator, trustee or assignee in insolvency covering all or substantially all
of such party’s property (which appointment is not vacated within sixty (60)
days of the entry of the order of appointment) or providing for such liquidation
of such party’s property or business affairs.



 
(j)
Should Global sell, assign or merge with another company, the rights under this
contract shall survive and be transferred to new owners. In the event of a
bankruptcy or other liquidation of Global, ACP will maintain its rights to the
MBS Process pursuant to this Agreement.



 
5.2
ACP represents and warrants and covenants and agrees that:



 
(a)
It has the full and unrestricted right to enter into and fully perform this
Agreement;



 
(b)
The execution and delivery of this Agreement and the performance hereof by it
will not violate and indenture, agreement, contract, commitment, judgment,
decree, order or legal restriction binding upon it or which it is a party; and



 
(c)
The Agreement has been duly authorized, executed and delivered by ACP and
constitutes the legal, valid and binding obligation of ACP.



 
(d)
ACP also agrees to perform the following tasks:



 
·
 Hire (or identify for hiring) a core staff, consultants and key personnel
experienced in land use, zoning, real estate development and financial analysis
and management;



 
·
Retain necessary consultants (environmental, land use, etc.);



 
·
Identify, when known, with Global, a selection of Brownfield locations that show
a high degree of potential for successful development;



 
-4-

--------------------------------------------------------------------------------

 
 
·
Develop, with Global, detailed feasibility studies with respect to 2-4
Brownfield locations selected for immediate development; and



 
·
Raise capital sufficient to promote the marketing and sales of the MBS
Brownfield Technology;



 
·
Provide Global with written quarterly sales, marketing and performance

 
reports.



 6.       ASSISTANCE


Global will provide ACP with such technical assistance and other  materials and
information related to the MBS Process as ACP, in good faith, deems of
significant importance to the promotion and application of the MBS Process.


7.           INFRINGEMENT


 
7.1
Global agrees to enforce the MBS Patents (after issuance thereof) against
infringement by third parties upon notification by ACP to Global with the
request that Global proceed to take such steps to end such infringement. If
Global does not institute an infringement suit within 90 days after ACP written
request that it do so, or if Global institutes such action but thereafter fails
to press such action vigorously, ACP may institutes and prosecute such lawsuit
in the name of Global and add Global to such action as a party plaintiff, and
Global hereby consents thereto.



 
7.2
Any action for infringement of the MBS Patents (whether by Global or  ACP as it
relates to this contract) shall be prosecuted solely at the cost and expense of
Global. Any sums recovered in any such action shall be divided proportionately
between Global and ACP after deduction of all reasonable expenses and attorney’s
fees, on the basis of their respective actual damages suffered as a result of
such infringement.



 
7.3
Each party hereto agrees to inform the other party hereto of the possible
infringement by a third party of the MBS Patents and to fully cooperate with the
other party hereto in the prosecution of any action for infringement of the MBS
Patents.



 
7.4
Without ACP prior written consent, Global may not agree to any compromise or
settlement of any third party claim relating to the MBS Process, which could
reasonably be expected to have an adverse effect on the rights granted by Global
to ACP hereunder. This consent may not be unreasonably withheld.



8.           INDEMNITY


 
8.1
Global agrees to defend, indemnify and hold ACP its members, officers,
directors, agents, sublicenses and employees harmless from any and all claims,
demands, causes of action, costs, expenses and losses (including reasonable
attorney’s fees and costs) resulting from (i) any action brought by a third
party claiming that the exercise by ACP of its rights under the license granted
to it pursuant to Section 2 infringed the rights of such third party or (ii) any
representation or warranty of Global contained in Section 5.1 being false or
incorrect or breached in material respect. The provisions of this Section 8.1
shall survive the expiration or termination of this Agreement for any reason and
shall not be affected thereby.

 
 
-5-

--------------------------------------------------------------------------------

 
 
8.2
ACP agrees to defend, indemnify and hold Global, its shareholders, officers,
directors, agents, sublicenses and employees harmless from any and all claims,
demands, causes of action, costs, expenses and losses (including reasonable
attorneys’ fees and costs) resulting from any representation or warranty of ACP
contained in Section 5.2 being false or incorrect or breached in any material
respect. The provisions of this Section 8.2 shall survive the expiration or
termination of this Agreement for any reason and shall not be affected thereby.



9.           TERM


 
9.1
The term of this Agreement shall be 15 years or, from the date of
issuance     of any of the patents listed on Exhibit A attached as granted to
Global by the U.S. Patent Office with respect to the MBS Process, until the
expiration of the last of such patents, whichever is longer.



10.           CONFIDENTIALITY


 
10.1
Each party hereto shall maintain as strictly confidential the terms and
conditions of this Agreement between ACP and Global, and shall not disclose the
same to any other person, provided, however, that (i) any party may disclose any
such terms and conditions (a) to such parties officers, employees, counsel,
accountants, auditors and representatives who, in any such case, have a need to
know such information in connection with the performance of their services for
such party; (b) to, or as required by, any governmental body or regulatory
authority pursuant to such party’s good faith interpretation of any law, rule or
regulation to which such party may subject, including, without limitation, or
any other legal proceeding between the parties; and (c) ACP may disclose any
such terms and conditions to potential investors in ACP and its investment
bankers and advisors on a confidential basis; and (ii) the obligations of the
parties hereunder with respect to confidentiality shall not apply to any
information that is or becomes publicly known or available through no fault of
the disclosing party.



 
10.2
ACP acknowledges that the MBS Patents and the MBS Process  constitutes a
valuable asset and trade secret of Global and further acknowledges that Global
has an exclusive proprietary right and interest in and to the MBS Patents and
the MBS Process under an exclusive license and that any information,
corrections, programs and work product conceived, created or developed alone or
with ACP and others relating in any way to the MBS Patents and the MBS Process
is confidential trade secret information and may not be made available to nor
disclosed to any third party without prior consent of Global. Upon the
expiration or termination of this Agreement, ACP shall promptly return to Global
all proprietary and confidential information in this possession relating to the
MBS Patents and the MBS Process delivered or disclosed to ACP during the
performance of this Agreement.



11.           NOTICES


 
11.1
Notices and other communications given hereunder shall be in writing and shall
be deemed to have been adequately given and delivered when received by the party
to which such notice is being given after the same shall have been deposited in
the mail, registered or certified, with postage prepaid, or deposited with any
telegraphic or cable agency, with charges prepaid for immediate transmission, or
delivered by express courier, or transmitted by facsimile and receipt of such
transmission appropriately confirmed, and addressed as follows:

 
 
-6-

--------------------------------------------------------------------------------

 
To:           Anasazi Capital Corp.             To: Global Technologies Group,
Inc.
513 Vintage Way                           1304 North Lake Shore Dr.
Brandon, Florida 33511                 Sarasota, Florida 34231
Attn: Joel Edison                            Attn: James Fallacaro


Or to such other address as the party to receive such notice may from time to
time designate in writing to the other party.


12.           MISCELLANEOUS


 
12.1
This Agreement shall inure to the benefit of and shall be binding upon Each of
the party’s hereto and there respective successors and assigns. Neither party
hereto may assign this Agreement or its rights hereunder to any other party
without the prior written consent of the other party hereto.



 
12.2
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUES IN ACCORDANCE WITH THE LAWS OF
THE STATE OF FLORIDA. ANY CASE, CONTROVERSY, SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR IN CONNECTION WITH OR RELATED TO THIS AGREEMENT SHALL BE BROUGHT IN
ANY FEDERAL OR STATE COURT LOCATED IN THE COUNTRY AND STATE OF FLORIDA AND EACH
OF ACP AND GLOBAL IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
INANY SUCH SUIT, ACTION OR PROCEEDING.

 
 
12.3
This Agreement embodies the entire agreement and understanding   between ACP and
Global relating to the subject matter hereof and supersedes all prior agreements
and understandings relating to the subject matter hereof.



 
12.4
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.



 
12.5
The division of this Agreement into Sections and the insertion of headings  are
for convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

 
 
12.6
This Agreement shall not in any manner be amended, supplemented or modified
except by a written instrument executed on behalf of the parties hereto by their
duly authorized representatives.

        
 
12.7
Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, ineffective to the extent of
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

           
 
12.8
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant herein, so that
compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to betaken by any person, or which such person
is prohibited from taking, such provision shall be applicable whether such
action is taken directly by such person.

 
 
-7-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.
 

  GLOBAL TECHNOLOGIES GROUP, INC.            
By:
/s/ James Fallacaro       James Fallacaro       President          

  ANASAZI CAPITAL CORP.          
 
By:
/s/ Joel H. Edelson       Joel H. Edelson       President          

 
 
-8-

--------------------------------------------------------------------------------

 
EXHIBIT A


DESCRIPTION OF PATENTS


The MBS technology is a product of U.S patents developed, filed and issued to
Solucorp Industries, Ltd., U.S. Patent numbers 5,898,093 and 5,877,393. Global
Technologies Group, Inc. has an exclusive license from Solucorp Industries, Ltd.
for North, Central, South America, Canada and Russia for Brownfield and
Redevelopment properties which was purchased by and issued to Global
Technologies Group, Inc. on October 20, 2008.


 
-9-

--------------------------------------------------------------------------------

 